*176Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding prepedent in this circuit.
PER CURIAM:
Lawrence Verline Wilder, Sr., appeals the district court’s order denying his Fed. R. Civ. P. 60(b) motion. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Wilder v. Wilmington N.C. Police Dep’t, No. 7:09-cv-00036-BO (E.D.N.C. Feb. 22, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED